Citation Nr: 1209961	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The case is currently under the jurisdiction of the Detroit, Michigan, RO.  

In July 2011, the Veteran provided testimony at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.

The issue of entitlement to TDIU is being REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

During the appeals period, the Veteran's PTSD has been manifested by no more than some occupational and social impairment with reduced reliability and productivity due to such symptoms as nightmares, sleep disturbance, depressed mood, episodes of high anxiety, anger, irritability, and memory impairment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The RO sent the Veteran an April 2008 VCAA letter regarding service connection and the Veteran has not asserted any prejudice due to lack of notice regarding downstream elements.  Accordingly, regarding the initial evaluation, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records and Social Security Administration records.   VA provided the Veteran an adequate medical examination in August 2008.  The examination is adequate because it contains a history obtained from the Veteran and a thorough psychiatric examination relevant to the applicable rating criteria.  Additionally, the Veteran provided testimony at a July 2011 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran contends that his service connected PTSD warrants a rating higher than the 50 percent assigned.  Service connection was granted in October 2008, and an initial 30 percent rating was assigned from February 2008.  The Veteran disagreed with the initial evaluation.  A May 2010 rating decision granted a 50 percent evaluation, also from February 2008.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In an appeal of an initial rating, consideration must be given to staged ratings, i.e., disability ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  The Board will thus consider entitlement to staged ratings from February 2008.

The Veteran's service-connected PTSD is rated at 50 percent under Diagnostic Code (DC) 9411.  The current 50 percent rating is appropriate where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Global Assessment of Functioning (GAF) scores must also be considered.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

VA medical records dated in November 2007 indicate the Veteran was distraught and agitated due to his concern that his wife may be having an affair.  He was alert and oriented, exhibited logical speech and congruent thought processes, and denied any suicidal or homicidal ideation.  There was a mixed affect, labile mood, and the Veteran was angry.  In VA records dated in December 2007, the Veteran reported feeling depressed and helpless with tearful episodes.  He spent time working around the house, reading, and volunteering as a chaplain at the jail.  He reported feeling emotionally detached, and had sleep difficulties, nightmares, an exaggerated startle response, hypervigilance, episodes of high anxiety, some paranoia and some memory problems.  Upon examination, the Veteran was alert and fully oriented, with logical speech that was congruent with this thought process.  He was friendly, cooperative, relevant, and coherent, with good hygiene and organized thoughts.  He was mildly depressed and anxious, with no gross impairment of memory, attention, or concentration, and a flat affect.  The Veteran denied suicidal or homicidal ideations and psychosis.  

In January 2008 VA records, the Veteran noted that he felt sad some of the time but denied feeling hopeless.  He reported a pretty good mood, but noted flashbacks, intrusive thoughts, nightmares, startle response, hypervigilance, emotional detachment, and sleep difficulty.  He denied hallucinations.  He described some regained interest in things he likes to do.  He spent time working around the house and reading.  The Veteran was associate chaplain at a jail and spent one day per week there.  He was also involved in activities as an elder at his church.  He denied hallucinations but believed he had a certain amount of paranoia.  The examiner found the Veteran alert, oriented, cooperative, and coherent with good grooming and dress.  Some memory impairment was noted.  Psychomotor functioning was within normal limits although there was some memory impairment, but no gross impairment of concentration or attention.  

In February 2008 VA medical records, the Veteran reported anxiety, depression, insomnia, bad dreams, and intrusive thoughts.  He denied suicidal and homicidal ideations.  In March 2008 VA record, the Veteran reported anxiety and depression, but denied suicidal and homicidal ideations and hallucinations.  He reported daily intrusive thoughts.  In an August 2008 VA record, the Veteran was alert and fully oriented, with logical speech that was congruent with thought process.  The Veteran denied suicidal and homicidal ideations and psychosis.  

A VA examination was conducted in August 2008.  The Veteran reported that he had been married since 1965 and had three sons.  He got along relatively well with his wife and two of his sons; he had problems with one son who had emotional and psychiatric issues of his own.  The Veteran had retired in 2003 from his job as a union iron worker.  He had worked there for 33 years and stated that he experienced occasional problems working with others.  The Veteran reported some intrusive thoughts, flashbacks, and some sleep disturbance.  He reported anxiety problems and occasional depression.  On examination, he was alert and fully oriented.  Dress and hygiene were adequate.  Eye contact was fair to good.  There was no mania and no pressured speech.  He was neither suicidal nor homicidal.  There were no hallucinations or delusions.  The examiner assigned a GAF score of 62, which reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

In a September 2008 VA record, the Veteran denied depression, but reported anxiety.  He felt sad sometimes, but denied feeling helpless or hopeless.  He had maintained interest in things he likes to do and spent time working around the house, reading, volunteering as an associate chaplain at the jail, and working as an elder in his church.  He reported some episodes of high anxiety, but denied hallucinations and paranoia.  He reported some memory problems, but denied attention and concentration problems.  The Veteran also reported intermittent flashbacks, intrusive thoughts, and nightmares.  He described an exaggerated startle response, hypervigilance, and feeling emotionally detached.  He had sleep difficulty.  Upon examination, the Veteran was alert, fully oriented, friendly, cooperative, relevant, and coherent, with good grooming and hygiene.  There was clearer speech, and more organized thoughts.  The overall affective tone was bright with a less anxious mood.  There was no gross impairment of memory, attention, or concentration.  

In an October 2008 VA medical record, the Veteran was alert and oriented, with logical speech that was congruent with thought process.  There was a flat affect and depressed mood.  The Veteran denied suicidal and homicidal ideations and psychosis.  In a statement dated in February 2009, a VA social worker reported that the Veteran's symptoms included nightmares, night sweats, flashbacks, irritability, a short fuse, problems sleeping, problems establishing interpersonal relationships, avoidance, difficulty concentrating, and hypervigilance.  A GAF score of 50 was assigned, which contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

In a February 2009 VA record, the Veteran reported depression, but no suicidal thoughts.  He reported tearful episodes about 6 times per week, during which he felt anxious.  He denied feeling helpless or hopeless and maintained interested in some things, including working around the house, reading, working as a chaplain at the jail, and being involved in his church.  He denied hallucinations and paranoia.  He had very few memory problems, and denied attention or concentration problems.  He reported intermittent flashbacks, intrusive thoughts, and nightmares, exaggerated startle response, and hypervigilance.  His sleep was very good.  The examiner found the Veteran alert, fully oriented, somewhat apathetic, but cooperative, relevant, and coherent.  There was good grooming and hygiene, clear speech, organized thoughts, fair eye contact, somewhat brighter overall affective tone, but a mildly depressed and anxious mood.  There was no gross impairment of memory, attention, or concentration.  There were no psychotic trends.  In a March 2009 VA record, the Veteran was alert and oriented, with logical speech that was congruent with thought process.  There was a flat affect, depressed mood, and the Veteran was withdrawn and sullen.  The Veteran denied any suicidal or homicidal ideations or psychosis.  

In a May 2009 VA medical record, the Veteran reported he was fired from his volunteer chaplain position.  The examiner found the Veteran alert and oriented, with logical and congruent speech, an agitated affect, angry mood, and no loose associations.  The Veteran denied suicidal and homicidal ideations and psychosis.  

In a June 2009 statement, a private social worker noted that the Veteran's ability to function in a social situation/environment was deteriorating.  The examiner noted episodes of anxiety and clinically significant impairment of social and occupational functioning.  A GAF score of 57 was assigned, which demonstrates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A July 2009 statement from a VA social worker noted the Veteran's symptoms were severe, recurrent, and ongoing.  The symptoms included nightmares, flashbacks, irritability, anger management difficulties, sleep difficulty, hypervigilance, a restricted range of affect, difficulty establishing relationships with others, depression, isolation, and difficulty concentrating.  A GAF score of 40 was assigned, which indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  In November and December 2009 VA records, the Veteran was oriented and unremarkable.  

A January 2010 statement from the chief of the Grand Rapids VAMC mental health clinic noted that the Veteran's level of functioning had improved recently and during treatment, but had significantly impacted his work and personal life in the past resulting in the Veteran "barely being able to maintain employment and family conflicts and challenges."

In January 2010 VA medical records, the Veteran was found oriented and unremarkable.  In an August 2010 VA record, the Veteran was noted to be oriented and unremarkable.  He was described as increasingly able to challenge his own maladaptive thinking.  In a September 2010 VA record, the Veteran was found oriented an unremarkable.  In October and December 2010 VA records, the Veteran reported few PTSD symptoms besides irritability.  He stated that he had been doing okay but was irritable at times.  His mental status was oriented and unremarkable with a euthymic mood.  His anxiety was described as mild and there was no evidence of psychosis.  There was no suicidal or homicidal ideation.  

In a February 2011 VA record, the Veteran reported ongoing, intermittent symptoms of PTSD.  The Veteran reported that his medications were helping with his depression, anxiety, and sleep.  He still had episodes of high anxiety.  He was noted to be an elder in the church.  He was involved in a Gideon's bible placement program and was working on restoring a 1955 Oldsmobile.  He no longer had problems falling asleep and staying asleep.  The Veteran reported that his marriage was very good and that he had a good relationship with all three of his sons.  The examiner determined the Veteran had an average mood, psychomotor behavior within normal limits, average level of intellectual functioning, good judgment, fairly good insight, and good reliability.  The GAF score was 59, which contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In other February 2011 VA medical records, the Veteran reported he was doing OK, but was irritable.  The examiner found the Veteran oriented and unremarkable, with a euthymic mood, mild anxiety, and no evidence of psychosis.  There was no suicidality or threat to others.  In an April 2011 VA record, the Veteran reported that he had been doing okay, but that he was still irritable.  The examiner noted the Veteran was oriented and unremarkable, with mild anxiety and no evidence of psychosis.  There were no suicidal or homicidal ideations.

In July 2011 the Veteran and his wife presented testimony at a hearing before the undersigned.  They described conflicts that the Veteran experienced with fellow volunteers with religious organizations, mainly due to political differences.  The Veteran reported that he had very few friends and tended to keep things on a superficial level with people.  His wife described the Veteran's anger at other drivers and his tendency to try to tell people what to do; she described their marriage as "bumpy" and stated that the Veteran had pushed her out of anger but had never hit her.  The Veteran reported problems with sleeping and with reexperiencing stressor events.  He sometimes felt anxious or depressed.

After reviewing the lay and medical evidence of record, the Board finds that the evidence does not support an evaluation in excess of 50 percent for the Veteran's service-connected PTSD at any time during the appeal period.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan, 16 Vet. App. 436.  

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores were 62 in August 2008, 50 in February 2009, 57 in June 2009, 40 in July 2009, and 59 in February 2011.  Except for one score, these reflect impairment ranging from mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships, moderate symptoms or moderate difficulty in social, occupational, or school functioning, to serious symptoms or any serious impairment in social, occupational, or school functioning.  The score of 40 indicates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, but stands in direct contrast to all of the Veteran's other GAF scores.  The Board finds that one score of this nature does not warrant an increased evaluation, particularly when viewed in conjunction with the other GAF scores and the subjective and objective symptomatology of record.  

Second, then, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board finds that the totality of the evidence does not demonstrate occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran was consistently noted to have organized thoughts without psychosis, and good judgment.  Additionally, the Veteran had been married for many years, although the marriage was described as bumpy.  He had a good relationship with his sons.  The Veteran did have depressed and anxious mood.  It was not shown that the Veteran had an inability to establish and maintain effective relationships - although it was shown that he had difficulty with relationships and felt emotionally detached.  

Furthermore, the Veteran consistently denied suicidal ideations, and was consistently noted to have good grooming and hygiene.  Examiners throughout the time period noted the Veteran had logical and congruent speech, and was fully oriented.  The evidence of record also demonstrates the Veteran was quite able to function independently and appropriately, as he continued to engage in volunteer and group activities.  Although the Veteran's wife noted that he had pushed her in response to her anger at him, none of the psychiatric evaluations or treatment records of record have noted impaired impulse control or periods of violence.  Accordingly, in summary, the Veteran's PTSD is manifested by social and occupational impairment due to reduced reliability and productivity due to symptoms and difficulty in establishing and maintaining effective work and social relationships, but not deficiencies in most areas.  Accordingly, an increased evaluation is not warranted.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of 50 percent is provided for certain manifestations of the service-connected PTSD but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSS, as the criteria assess social and occupational impairment due to psychiatric symptoms.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability evaluation in excess of 50 percent for PTSD is denied.


REMAND



The Veteran's representative raised the issue of entitlement to TDIU due to his service-connected PTSD at the hearing before the undersigned.  

Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996).  The TDIU claim is a component of the instant claim, and the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice regarding the TDIU claim. 

2.  If deemed necessary, schedule the Veteran for appropriate VA examination to determine whether he is unemployable due to service-connected disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

The examiner should describe the effects, if any, of the service-connected PTSD on the Veteran's ability to work and provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  A complete rationale should be provided for all opinions expressed.

3.  After completion of the foregoing, adjudicate the appeal for a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


